Citation Nr: 9912646	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-16 120	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, her daughter, and her son



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran's military service included World War II service 
as well as a period from September 1950 to April 1952.  

The current appeal arises from August and September 1994 
rating decisions of the Providence, Rhode Island, regional 
office (RO).  By these rating actions, the RO denied service 
connection for the cause of the veteran's death.  Thereafter, 
in August 1996, the veteran's claims file was transferred to 
the Boston, Massachusetts RO.  In February 1998, the Board of 
Veterans' Appeals (Board) remanded the appellant's claim of 
service connection for the cause of the veteran's death to 
the RO for further evidentiary development.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1994, on account of 
cardiopulmonary failure which resulted from a stroke due to 
gangrene of the right foot.  No other significant conditions 
contributing to the veteran's death were listed on the death 
certificate.  

2.  A cardiovascular disorder, hypertension, a pulmonary 
disorder, a stroke, or gangrene of the right foot was not 
shown in service, or shown to be otherwise related to any 
incident of the veteran's military duty.  Additionally, a 
cardiovascular disorder, hypertension, or brain hemorrhage or 
thrombosis was not shown within one year after the veteran's 
discharge from service.  

3.  At the time of the veteran's death, service connection 
had been established for chronic anxiety reaction, which was 
found to be moderately severe and which was evaluated as 
50 percent disabling.  

4.  The veteran's service-connected chronic anxiety reaction 
did not cause or contribute to his death; it did not have a 
material influence in accelerating the veteran's demise.  


CONCLUSIONS OF LAW

1.  A cardiovascular disorder, hypertension, a pulmonary 
disorder, a stroke, or gangrene of the right foot was not 
incurred in or aggravated by active military service.  
Additionally, neither a cardiovascular disorder, 
hypertension, nor brain hemorrhage or thrombosis may be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  Service-connected disability was not a principal or 
contributory cause of the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(a) (1998).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1998).  A service-connected 
disability will be considered the contributory cause of death 
when such disability contributed substantially or combined to 
cause death--e.g., when a causal (not just a casual sharing) 
connection is shown.  38 C.F.R. § 3.312(c) (1998).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Additionally, where a veteran 
served continuously 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
cardiovascular disorders, including hypertension, or brain 
hemorrhage or thrombosis become manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disorders during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

In the present case, the certificate of death indicates that 
the veteran died on June [redacted], 1994 due to cardiopulmonary 
failure which resulted from a stroke due to gangrene of the 
right foot.  No other significant conditions contributing to 
the veteran's death were listed on the death certificate.  
The physician completing the death certificate listed the 
gangrene of the veteran's right foot as the underlying cause 
of his death (the disease which initiated the events 
resulting in the veteran's demise).  

At the time of the veteran's death, service connection had 
been established for chronic anxiety reaction, which was 
found to be moderately severe and which was evaluated as 
50 percent disabling.  The veteran had no other 
service-connected disabilities.  Throughout the current 
appeal, the appellant has asserted that the veteran's 
service-connected chronic anxiety reaction caused the 
hypertension which led to the stroke that resulted in his 
death.  See, e.g., August 1995 hearing transcript (1995 T.) 
at 2 and December 1996 hearing transcript (1996 T.) 
at 3, 6-7.  

The service medical records are negative for complaints of, 
treatment for, or findings of a cardiovascular disorder 
(including hypertension), a pulmonary disorder, a stroke, or 
gangrene of the right foot.  In fact, the retirement 
examination, which was conducted in April 1952, specifically 
revealed that the veteran's heart, lungs and chest, 
neurological system, and feet were normal.  In addition, this 
evaluation indicated that the veteran had a blood pressure 
reading of 110/64 in the sitting position.  

At a VA psychiatric examination conducted in May 1959, the 
veteran complained of chest pain, a lump in his chest, and an 
occasional inability to breathe.  The veteran reported that 
he had been experiencing these symptoms for a year.  After 
interviewing the veteran for a mental status evaluation, the 
examiner diagnosed an anxiety reaction manifested by 
respiratory and gastrointestinal symptoms as well as chronic 
headaches.  

Subsequently, in an October 1990 letter, a private physician 
noted that magnetic resonance imaging (MRI) had shown a small 
stroke in the left frontal region.  VA medical records dated 
in April 1992 noted outpatient treatment (including 
medication) for hypertension and status-post cerebrovascular 
accident.  

Thereafter, in an August 1992 letter, another private 
physician noted that he had treated the veteran for 
evaluation of progressive forgetfulness and motor control 
after a stroke in the summer of 1990.  The veteran informed 
the physician that he had been hypertensive since 1984 and on 
medication.  The August 1992 examination revealed that the 
veteran had a blood pressure reading of 170/96.  The veteran 
reported that, although he usually took his medication, he 
had not taken his pill on the day of the examination.  

In a September 1992 letter, this same physician explained 
that a current neurological evaluation had shown a blood 
pressure reading of 150/90, which was an improvement over his 
blood pressure readings of the previous month.  The physician 
expressed his opinion that "[it is] essential that . . . 
[the veteran] take his anti-hypertensive medication and 
hopefully that his blood pressure is kept in the less than 
140/90 range."  The physician stated that "[t]his is 
clearly the most important measure that can be taken to 
reduce his risk of another stroke."  The physician 
recommended that the veteran have his blood pressure checked 
every few weeks "to be sure that it is certainly less than 
160/90 and preferably less than 140/90."  

A private examination conducted in February 1993 by this same 
physician noted a blood pressure reading of 122/72.  At that 
time, the physician suspected that the veteran may have had 
more "cerebral infarcts" and expressed his opinion that it 
was "obviously quite important that . . . [the veteran's] 
blood pressure stay in good control."  In an April 1993 
letter, this physician expressed his opinion that the veteran 
had had "multiple cerebral infarcts perhaps as a consequence 
of hypertension and perhaps as a result of thrombocytosis of 
[an] undetermined cause."  The physician explained that, at 
that time, the veteran had no new neurological complaints and 
that his blood pressure has been in good control.  
Examination at that time demonstrated a blood pressure 
reading of 130/70 as well as continued symptoms of 
right-sided hyperreflexia, dysarthria, difficulty naming, and 
slow speech.  The veteran moved slowly, but was able to walk 
"quite stably" and to swing his arms symmetrically.  The 
physician concluded that the veteran "seemed to be doing 
better with less confusion, better control of his blood 
pressure, and no new episodes."  

Thereafter, in August 1993, the veteran was afforded a VA 
cardiovascular examination.  The report of this evaluation 
included the veteran's medical history of hypertension (for 
approximately six years) and a stroke (in 1991, for which the 
veteran stated that he did not seek medical treatment from a 
doctor).  Physical examination demonstrated that the veteran, 
who had been placed on a diet, had lost approximately 
35 pounds and weighed (at the time of the evaluation) 
165 pounds.  Evaluation of the veteran's heart was negative, 
and he had the following blood pressure readings:  140/80 (in 
the sitting position) as well as 148/78 and 132/76 (in the 
recumbent position).  An electrocardiogram was within normal 
limits.  The veteran reported that X-rays had been taken 
recently by his own physician and that he had undergone a 
stress test within the previous year.  

The examiner conducting the August 1993 evaluation diagnosed 
hypertension of unknown etiology (which required medication 
and which was normotensive at the examination), status-post 
cerebrovascular accident (with dysphasia memory impairment), 
and peripheral atherosclerosis.  Additionally, the examiner 
expressed his opinion that the veteran's stroke was "most 
likely" secondary to his atherosclerosis hypertension.  

Between February and March 1994, the veteran was hospitalized 
for approximately one month for treatment, in pertinent part, 
for interstitial pneumonitis, congestive heart failure, and 
an ischemic right foot.  Pneumonia was also suspected.  The 
veteran's congestive heart failure resolved with medication.  
The report of this hospitalization also noted the veteran's 
relevant medical history of neurological problems, including 
a stroke in 1991 and hypertension.  Following discharge from 
this medical facility in March 1994, the veteran was 
transferred to a private rehabilitation hospital for 
approximately three weeks.  At this second medical facility, 
the veteran was treated, in relevant part, for interstitial 
pneumonitis, resolving pneumonia, and an ischemic right lower 
limb.  The records of this hospitalization also show that the 
veteran's pertinent medical history included status-post 
cerebrovascular accident and hypertension.  

Following discharge from this second medical facility in 
April 1994, the veteran was admitted to a third hospital for 
approximately three weeks.  During this third 
hospitalization, the veteran was treated for left lower lobe 
pneumonia and a "very ischemic appearing" right limb and 
foot.  After a surgical consultation and evaluation, the 
attending physician concluded that the veteran had severe 
ischemia with impending gangrene and tissue loss of the right 
foot.  Additionally, the attending physician expressed his 
opinion that this pathology was "most likely secondary to an 
acute arterial occlusion of the superficial femoral artery or 
thromboembolization from his abdominal aortic aneurysm."  
Following treatment, the veteran, with diagnoses of left 
lower lobe pneumonia and gangrene of the right foot secondary 
to thromboembolization of an abdominal aortic aneurysm, was 
discharged in May 1994 and transferred to a nursing home.  
The attending physician also noted that the veteran, on 
discharge, had an abdominal aortic aneurysm with a 
significant amount of laminar clot still remaining 
(especially on the right side), which was responsible for the 
gangrene of the toes.  The physician recommended that this 
aneurysm "be addressed in the near future" if the veteran 
was considered to be an acceptable surgical risk.  The claims 
folder contains no further medical records dated prior to the 
veteran's death in June 1994.  

The above-cited medical records do not support a finding that 
the veteran had a cardiovascular disorder (including 
hypertension), a pulmonary disorder, a stroke, or gangrene of 
his right foot which originated during military service.  
According to these medical reports, the first evidence of 
hypertension was in 1984.  Also, the veteran had his first 
stroke in July 1990.  (In this regard, the Board notes that 
these medical records overwhelmingly support the finding that 
the veteran's hypertension led to his stroke.)  Additionally, 
the first evidence of a cardiovascular disorder other than 
hypertension is dated in February 1994 when the veteran was 
treated for congestive heart failure.  The first evidence of 
a pulmonary disorder is also dated in February 1994, when the 
veteran was treated for interstitial pneumonitis and possible 
pneumonia.  This same month, he had the first signs of an 
ischemic right foot.  Gangrene of the right foot was 
specified in April and May 1994 records.  

Significantly, no competent evidence is included in the 
claims folder which associates the identified cardiovascular 
disorders (hypertension and congestive heart failure), the 
specified pulmonary disorders (including interstitial 
pneumonitis and left lower lobe pneumonia), the veteran's 
stroke history, or the gangrene of his right foot with his 
military service.  In addition, the claims folder contains no 
competent evidence of a cardiovascular disorder, hypertension 
or a stroke within a year after the veteran's separation from 
military duty.  §§ 3.307, 3.309.

Turning to the appellant's specific claims as to the effect 
of anxiety on the veteran's death, the Board finds that the 
medical records which have been obtained and associated with 
the claims folder do not support the claim that the veteran's 
service-connected chronic anxiety caused the hypertension 
which led to additional medical problems that in turn 
resulted in his demise.  See, e.g., 1995 T. at 2 and 1996 T. 
at 3, 6-7.  The certificate of death did not list the 
veteran's service-connected anxiety disorder as a factor 
which contributed in any way to his demise.  In fact, the 
physician who completed the death certificate listed the 
gangrene of the veteran's right foot as the underlying cause 
of his death (the disease which initiated the events 
resulting in the veteran's demise).  

According to the pertinent medical opinions which have been 
obtained and associated with the claims folder, the Board 
notes that the examiner conducting the August 1993 VA 
diseases of the heart (cardiovascular) examination expressed 
his opinion that veteran's hypertension had an unknown 
etiology.  On the other hand, the examiner who conducted the 
VA mental disorders examination in the same month stated 
(after interviewing the veteran) that "[i]t . . . [is] 
difficult to say whether  or not his anxiety, which was quite 
significant at one time, could have caused [the] hypertension 
which then led to his stroke.  I would have to say, however, 
that there appears to be some evidence that shows that his 
anxiety was so severe that it may have exacerbated his 
underlying hypertension which may have caused the stroke."  

Furthermore, in an August 1994 letter, the private physician 
who had treated the veteran from August 1992 until his final 
hospitalization in the spring of 1994 expressed his opinion 
that the multiple strokes that the veteran had sustained 
prior to his death, as well as his hypertension, "were 
clearly a result of his service-connected anxiety 
condition."  The physician explained that the veteran's 
"anxiety and stress reaction clearly increased his blood 
pressure which thereby directly predisposed him to developing 
multiple strokes and . . . [which led] to his demise."  The 
physician reiterated that the strokes and hypertension 
"resulting from the neurosis" brought on the 
cardiopulmonary failure which led to his demise.  The 
physician concluded that, "[i]n . . . [his] professional 
opinion, the cause of [the veteran's] death was directly 
related to the service-connected disability of neurosis."  
Subsequently, in a December 1994 letter, this physician 
reiterated these opinions.  Thereafter, in a March 1995 
letter, the physician appeared to state that his opinions had 
not changed.  

According to a June 1995 memorandum from the VA Under 
Secretary for Health, it was reported, without specific 
reference to the appellant's case, that the "long term 
latent effects of stress in the etiology of vascular diseases 
are not well documented and [are] still under 
investigation."  Furthermore, in August 1995, the VA Acting 
Director of Medical Service expressed her opinion, in a case 
other than the appellant's, that medical literature did not 
contain any information which would permit an association 
between service-connected psychiatric disability and the 
subsequent development of hypertension.  (This opinion was 
apparently associated with the claims file as support for the 
denial of the appellant's claim.)  

Thereafter, pursuant to the Board's February 1998 remand, the 
veteran's claims file was referred to VA specialists in 
cardiology and psychiatry to determine the etiology of the 
factors which led to his death.  Specifically, the examiners 
were asked to provide a consensus opinion as to whether the 
veteran's service-connected chronic anxiety reaction caused, 
or in any way made worse, the factors (including the 
hypertension and the cerebral vascular accidents) which led 
to his demise.  

In a June 1998 report, a VA cardiologist reported that he had 
reviewed in detail the veteran's medical information.  The 
cardiologist thereafter expressed his opinion that the 
veteran's hypertension is a "key risk factor" in the 
development of the veteran's cerebrovascular accident in 
1989.  Additionally, the cardiologist stated that veteran's 
abdominal aortic aneurysm also has "a well-recognized 
association with hypertension."  Furthermore, the 
cardiologist expressed his opinion that the veteran's 
thromboembolism, which emanated from this site was "a 
serious complication resulting in gangrene of the [veteran's] 
right lower extremity . . . [which then] necessitat[ed an] . 
. . acute thrombectomy and subsequent limited amputation."  
The cardiologist explained that this condition also had "an 
important contributory role in the . . . [veteran's] ultimate 
demise."  Consequently, the cardiologist expressed his 
belief that the veteran's hypertension led to the development 
of the veteran's cerebrovascular accident and abdominal 
aortic aneurysm which then led to thromboembolism, gangrene 
of his right lower extremity, an acute thrombectomy, and 
subsequent limited amputation, all of which contributed to 
his death.  

Significantly, the cardiologist expressed his opinion that 
etiology of essential hypertension is unknown, but was 
probably related to "a number of genetic, dietary[, and] 
environmental factors."  The cardiologist stated that 
"there is no credible evidence in the medical literature 
establishing a causal role for anxiety or anxiety neurosis in 
the development of essential hypertension."  According to 
the cardiologist, while some acknowledgments have been made 
regarding the elevations of blood pressure due anxiety, the 
evidence included in the present case did not suggest that 
the veteran's hypertension was poorly-controlled due to 
recurrent episodes of his anxiety disorder.  Instead, the 
cardiologist explained that the multiple pulmonary 
complications occurring in the months prior to the veteran's 
terminal illness (including severe and diffuse interstitial 
pneumonitis and recurrent bacterial pneumonitis) led to the 
condition labeled as "cardiopulmonary failure" listed on 
his death certificate and, therefore, "contributed heavily 
to his death."  The cardiologist specifically stated that, 
in his opinion, "it is more likely" that the veteran's 
service-connected anxiety "did not significantly contribute 
to the extended sequence of illnesses and complications that 
resulted in . . . [his] death."  

In a handwritten note dated in July 1998, a VA psychiatrist 
stated that, after reviewing the file, no evidence was found 
that the veteran's anxiety played any role in his death and, 
therefore, concurred with the cardiologist's opinions.  The 
psychiatrist reiterated the cardiologist's conclusions that 
there was no evidence that anxiety played an etiological role 
in the development of hypertension.  Additionally, the 
psychiatrist found no evidence supporting the finding that 
the veteran's anxiety interfered in any way with his 
treatment of his hypertension (including his ability to 
respond to medical advice and any recommendations regarding 
control of his hypertension).  

The Board acknowledges the appellant's assertion that the 
veteran's service-connected chronic anxiety reaction caused 
or made worse certain factors, including hypertension, 
cardiopulmonary failure, stroke, and gangrene of the right 
foot, which in turn resulted in his death.  In support of 
this contention, the appellant has submitted several letters 
from a private physician who had treated the veteran prior to 
his demise in June 1994.  The physician expressed an opinion 
that the veteran's service-connected anxiety disorder caused 
the hypertension which led to the factors which resulted in 
his death.  However, it does not appear that this physician 
had considered the entire record in arriving at such a 
conclusion.  

The Board notes that the examiner conducting the VA mental 
disorders examination in August 1993 stated that "there 
appears to be some evidence that shows that . . . [the 
veteran's] anxiety was so severe that it may have exacerbated 
his underlying hypertension which may have caused the 
stroke."  Importantly, however, this examiner did not 
provide any rationale or support for his statement.  
Moreover, he did not specifically state that he had access 
to, or reviewed, the veteran's medical records.  

The Board finds that the opinions expressed by the VA 
cardiology and psychiatry specialists in June and July 1998 
are to be given greater weight than these conclusions made by 
the private physician and the VA examiner who conducted the 
August 1993 mental disorders evaluation.  In this regard, 
these physicians who provided the post-remand opinions had 
apparently reviewed medical literature in arriving at their 
conclusions, but more importantly, they had reviewed the 
veteran's file.  Their review apparently led to a conclusion 
that the veteran's hypertension was not uncontrolled on 
account of anxiety.  Indeed, such a conclusion would be 
consistent with previously mentioned evidence that showed 
uncontrolled hypertension on account of the veteran's failure 
to comply with his medicine regimen.  This latter problem was 
not thought to be due to anxiety, as the psychiatrist 
specifically noted. 

In sum, the opinions obtained pursuant to the Board's 1998 
remand appear to be more consistent with the available record 
which the Board concludes was in large measure due to the 
physicians' review of the claims file.  Consequently, the 
Board gives these opinions greater weight and concludes that 
the preponderance of the evidence is against the appellant's 
claim. 


ORDER

The claim of service connection for the cause of the 
veteran's death is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

